60 N.Y.2d 739 (1983)
In the Matter of Roberto Respeto, by His Attorney, Matthew J. Killion, Respondent,
v.
Duncan McNab, as Justice of the Supreme Court, et al., Appellants.
Court of Appeals of the State of New York.
Argued September 15, 1983.
Decided October 18, 1983.
Mario Merola, District Attorney (Steven R. Kartagener and Esther Furman of counsel), for appellants.
Philip L. Weinstein and William E. Hellerstein for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Judgment affirmed, without costs, for reasons stated in the opinion by Justice E. LEO MILONAS at the Appellate Division (90 AD2d 308).